                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOE SAENZ, Parent,
on behalf of V.S., Student,

              Plaintiff,

v.                                                          No. CV 18-954 GBW-CG

BOARD OF EDUCATION OF SILVER
CONSOLIDATED SCHOOLS, et al.

              Defendants.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court upon review of the record. Upon filing of the

Notice of Acceptance with Offer of Judgment, (Doc. 58), on October 17, 2019, the

parties informed the Court of their full resolution of issues in this matter.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

by Monday, November 18, 2019.

       IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
